UNITED STATES DISTRICT COURT
WESTERNDISTRICT OF NEWYORK

EON INTERNATIONAL CORPORATION,

                  PlaintifF,
V.
                                                 Cml Case No. : 19-cv-00764

SAFECOMM PRODUCTS, LLC,

                  Defendant.



                         AFFIDAVIT OF SERVICE

            I hereby certify that on September 9, 2019, I served Defendant]
SAFECOMMPRODUCTS, LLCwith copies ofPlaintifiPs Request for Entry]
of Default, supporting Affidavit of Daniel J. Brady, Esq., sworn to Sq)tember|
6, 2019, together with a proposed Entry of Default, which were electronically |
with the Clerk of the District Court using its CM/ECF system, by first class |
mail upon:

                  SafeComm Products LLC
                  3221 Southwestern Blvd., Suite 290
                  Orchard Park, NY 14127

Defendant's last known address

and upon Defendant's Registered Agent for Service of Process, as identified by |
Defendant in its filing with the NYS Department of State, Division of|
Corporations, at:

                  SafeComm Products LLC
                  c/o Norman Bennett
                  638HertelAve.
                  Buffalo, NY 14207

                                     s/ Daniel J. Bradv
                                     DANIELJ. BRADY
